 
 
I 
108th CONGRESS
2d Session
H. R. 4957 
IN THE HOUSE OF REPRESENTATIVES 
 
July 22, 2004 
Mr. John introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To ensure an appropriate balance between resources and accountability under the No Child Left Behind Act of 2001. 
 
 
1.Short titleThis Act may be cited as the Keeping Our Education Promise to America's Children Act of 2004. 
2.Deferral of Federal mandates if Federal government fails to make minimum appropriations 
(a)Deferral of certain requirementsSection 1116 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6316) is amended by adding at the end the following: 
 
(i)DeferralNo school or local educational agency may be identified for or subject to the requirements of school improvement, corrective action, or restructuring under this section for any school year for which the amounts appropriated for the corresponding fiscal year for the purpose of carrying out this part are less than 97 percent of the following: 
(1)$20,500,000,000 for fiscal year 2005. 
(2)$22,750,000,000 for fiscal year 2006. 
(3)$25,000,000,000 for fiscal year 2007.. 
(b)Deferral of requirements for teachers and paraprofessionalsSection 1119 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6319) is amended by adding at the end the following: 
 
(m)DeferralA State educational agency may defer the commencement, suspend the implementation, or modify but not cease the development, of the requirements of this section (for the State educational agency and local educational agencies within the State) for 1 school year for each fiscal year for which the amounts appropriated to carry out subparts 1 through 4 of part A of title II are less than 97 percent of the following: 
(1)$3,016,000,000 for fiscal year 2005. 
(2)$3,076,000,000 for fiscal year 2006. 
(3)$3,143,000,000 for fiscal year 2007. . 
 
